I mH

oo

10
It
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

C. ROWLEY, et al.,

 

_ FILED ___ RECEIVED

COUNSEL/PARTIES OF RECOH

 

JAN 28 2020
UNITED STATES DISTRICT CQURT

CLERK US DISTRICT COURT
DISTRICT OF NEVADA DISTRICT OF NEVADA

BY: meceremeenn, DEPUT]

 

 

 

 

emma ENTERED antes SERVED ON

D

 

RICKIE L. HILL, 3:15-cv-00038-RCJ-CLB
Plaintiff,

ORDER SETTING CONTINUED GLOBAL
SETTLEMENT CONFERENCE

Defendants.

 

 

 

 

On December 16, 2019, this Court held a global settlement conference related to
the above case and 42 other cases filed by Plaintiff Rickie L. Hill since approximately
June 2019. See Attachment “A”. Prior to the settlement conference, this Court issued an
order directing that the Director of the Nevada Department of Corrections (‘“NDOC”) be
personally present for the settlement conference. Unfortunately, then-acting Direct of the
NDOC Harold Wickham was not present at the settlement conference; rather, Deputy
Director of Support Services John Barrowman attended in his place. Although progress
was made toward a possible settlement, a settlement was not reached. The Court has
considered the outcome of the first settlement conference and finds that a second global
settlement conference is appropriate to be set for the above case and all cases identified
at Attachment “A.” The global settlement conference shall commence on March 5, 2020
at 9:00 a.m. before Magistrate Judge Carla Baldwin in Courtroom 1, 400 South Virginia
Street, Fourth Floor, Reno, Nevada.

Counsel representing Defendant in the above case shall be present at the
settlement conference along with the Director of the NDOC Charles Daniels, any other

necessary parties for the NDOC, and any representative(s) from the State of Nevada

 

 

 

 
who have binding authority to enter into a binding global settlement agreement with
respect to all cases subject to this order.

In addition, Plaintiff is ordered to be present in person for the global settlement
conference and the NDOC must make all necessary transportation and_ travel
arrangements necessary to ensure Plaintiffs presence for the global settlement
conference. !

All individuals and parties ordered to be present for the global settlement
conference must be present in the court for the full duration of the settlement conference

and must be available for the entire day.

A. Purpose of Settlement Conference

The purpose of the global settlement conference is to facilitate settlement of the
above case along with all the cases identified in Attachment “A.” The global settlement
conference will be conducted in such a manner as not to prejudice any party in the event
settlement is not reached. To that end, all matters communicated to the undersigned
magistrate judge in confidence will be kept confidential, and will not be disclosed to any
other party, or to the trial judge.

At the global settlement conference, the parties shall be prepared to outline the
factual and legal highlights of their respective case. The court will then hold separate,
confidential caucuses with each party and the party's representative(s).

The requirement for parties' personal appearance is intended to increase the
efficiency and effectiveness of the settlement conference, by reducing the time for

communication of offers and expanding the ability to explore options for settlement.

B. Pre-Conference Requirements

 

 

 

; if Plaintiff refuses to exit his cell to attend the global settlement conference, the
NDOC shall not take extraordinary or unusual measures to extract him from his cell.
Rather, representatives from the NDOC shall immediately notify the Court and
Defendant's counsel of Plaintiff's refusal in order to allow the Court to determine what
actions, if any, shall be taken.

 

 

 
10
It
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Prior to the reconvened globa! settlement conference, the Court orders the NDOC
and its representatives to determine: (1) how many grievances remain outstanding that
have been filed by Mr. Hill; and, (2) whether Mr. Hill is eligible to be transferred from Ely
State Prison to another NDOC facility and, if so, what facilities is he eligible to transfer to
and when such a transfer can be facilitated

Cc. Settlement Conference Statements

in preparation for the global settlement conference, each party shall submit a
confidential settlement conference statement for the Court’s in camera review. The
settlement conference statement shall be limited to fifteen (5) pages and contain the
following:

1. Identify, by name and status, each person who will attend the
global settlement conference, in addition to any attorney, who will
have decision making authority;

2. Briefly describe the terms upon which the party is honestly willing to
settle all cases;

3. If unwilling to settlement cases, describe the terms upon which the
party or parties are honesily willing to settlement a portion of the
cases, including which cases the party or parties are willing to
resolve.

4. The defendants shall advise the court of all outstanding grievances
filed by Mr. Hill that are currently pending; and,

5. The defendants shall advise the court whether Mr. Hill is eligible for
transfer, and if so, to what facility and when such a transfer can be
facilitated.

The settlement conference statements must be sent directly to Judge Baldwin's
chambers at 400 S. Virginia Street, Suite 404, Reno, Nevada 89501. The statements
must be received on or before 5:00 p.m. on Thursday, February 27, 2020.

THE CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT IS FOR
JUDGE BALDWIN ONLY. DO NOT FILE THE CONFIDENTIAL SETTLEMENT
CONFERENCE STATEMENT WITH THE DISTRICT COURT CLERK'S OFFCE AND
DO NOT SEND A COPY TO THE OPPOSING PARTY OR HIS/HER ATTORNEY.

 

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The purpose of the settlement conference statement is to assist the Court in
preparing for and conducting the settlement conference. In order to facilitate a
meaningful conference, your utmost candor in responding to the above-listed questions
is required. The confidentiality of each statement will be strictly maintained in my
chambers. Following the conference, the settlement conference statements will be

destroyed.

DATED: January 28, 2020

 
  
   

     

~CARLABALDWIN..
_UNSTED STATES MAGISTRATE JUDGE

 

Attachment “A” — List of Cases Filed by Plaintiff

 

 
Oo CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Attachment “A”

 

 
Attachment "A"

 

No. Plaintiff Lead ee _{case No.

 

   

Date Filed DJ MJ
sanslheco—pnatmete ee 9| MM cac_|
8 ik as Kes Red af ite nak cal es i He PAGEANT | a We oe
ss

a a nm aa fe

LO|Hill, Rickie | se nite

, i fhe [Maldonado a8 eve =
; Si ae : Tree
14 Hill, cae oe

Reece

        

 
 
 
  
  
   
  

 

   

   
  

 
    
       
  
    
   

 

f ie Ric

 

 

 

  

 

 

   

 
  
  
 

  
 
 

    
    
 
   
    
 

| | : [cac
aE Eh Boe a ee

‘Wickham — 8/1/2019 pang {wee

1Bo: ay

ieee as: aie ean le

20) Hill Rickie zis ers 8/2/2019]

o[MMD

b e ae ee = 0: Dea egE
fate Vel at eae GMN
SA Renee ee fee we 50 oe SAE Wee
ins i me ra Cec

ae: Ae %

  

le AIL ay
co

cae a Tae apo nA

   
  
  

 

 
      
 

   
 
    
  
 
   
     
   
 

  
    

 

    

      

      
   
 
      
  

ae Ef

se evs
Sie ERG IES oe a BELO 49! :
34 Hill, oe 3:19- -cV- -493
‘ A = ware ania

i eke

fick fan
eat
= Tha mE aa 7
Hill, Rickie
ALE Bickle

 

  

    

 

 

 

 

 

 

 

  

 

 
Attachment "A"

 

 

Noriega

 

   
 
   

a2. Fill, Rickie

ae Hiil, Rickie

 

 

_ (3:19-cv-541 8/29/2019

 

~13:19-cv-590 "9/23/2019

 

MMD

 

 

 

 

 

 
